Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 85-96 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to  nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 1, 2022.
Applicant’s election without traverse of invention group I, and  testosterone, anastrozole, and estriol as respective species in the reply filed on November 1, 2022 is acknowledged.
Claims in invention group III as set forth in the restriction requirement of 08/01./2022 is herein corrected as claims 89-95.
Claim Rejection 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 81 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 81, depending on claim 79, recites “the one or more glucocorticoids comprises from 0-50% of the total mass of the composition”. Note, 0% of glucocorticoid would be out of the scope of claim 79 as claim 79 requires the presence of glucocorticoids.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 76-77, 78, 82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaller (US 20170035783 A1, IDS).
Schaller teaches a composition comprising estriol/progesterone/testosterone and an aromatase inhibitor, particularly, anastrozole. The composition may be in a form that suitable for percutaneous, peroral or parenteral administration, or the form of pellet, or ointment. The ratio of the active agents are 1:20-40:5-15 (estriol/progesterone/testosterone). Particularly, the concentration of oestriol (E3) being 0.1 g/100 g, the concentration of progesterone being 3 g/100 g and the concentration of testosterone being 1 g/100 g. The amount of aromatase inhibitor is about 2.5mg/day. See, particularly, the abstract and the claims. 
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 76-77, 80, 82-84 are rejected under 35 U.S.C. 103 as being unpatentable over Schaller (US 20170035783 A1, IDS).
Schaller teaches a composition comprising estriol/progesterone/testosterone and an aromatase inhibitor, particularly, anastrozole for treating and/or preventing malignant tumors, particularly, mammary carcinomas and prostate carcinomas. The composition may be in a form that suitable for percutaneous, peroral or parenteral administration, or the form of pellet, or ointment. The ratio of the active agents are 1:20-40:5-15 (estriol/progesterone/testosterone). In an ointment formulation, the concentration of the drug is  0.1g/100g of estriol, 1g/100g of testosterone. The amounts of the ointment applied is about 2g (comprising about 2mg of estriol and 20mg of testosterone).  The amount of aromatase inhibitor is about 2.5mg/day. See, particularly, the abstract and the claims. 
Schaller further reveals that it has been known in the art that phytoestrogens have been known to have similar function as estriol in activating ER-11, a tumor suppressor. See, paragraph [0008]. Schaller teaches that the cancer patients may have vitamin D deficiency and supplements of vitamin D would be beneficial. See, particularly, paragraphs [0068] to [0076]. 
Schaller does not teach expressly a composition comprising estriol, testosterone and anastrozole, nor a phytoestrogen and/or vitamin D.
However, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a composition comprising estriol, testosterone, and, as aromatase inhibitor, anastrozole, and a phytoestrogen and/or vitamin D. 
A person of ordinary skill in the art would have been motivated to make a composition comprising estriol, testosterone, and, as aromatase inhibitor, anastrozole, and a phytoestrogen and/or vitamin D  because Schaller teaches expressly anastrozole as one of aromatase inhibitors suitable for the combination. The further employment of phytoestrogen in the combination would have been obvious because phytoestrogen has been known to be similarly useful as estriol in the treatment of prostate cancer. It is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from they having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069. The employment of vitamin D in the composition would have been obvious because vitamin D would be beneficial for those patients who have vitamin D deficiency. 
Claims 79 and 81 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaller (US 20170035783 A1, IDS) for reasons discussed above, and in further view of Montgomery et al. (“Glucocorticoids and prostate cancer treatment : friend or foe?” Asian J. Andrology, 2014, 16, pp 354-358).
The teachings of Schaller have been discussed above. Schaller does not teach expressly the further employment of glucocorticoid in the composition.
However, Montgomery et al. teach that glucocorticoids, such as hydrocortisone, prednisone and dexamethasone, have been old and well-known in the art for been clinically used in treatment of prostate cancer. See, particularly, page 355, the left column.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to further employ a glucocorticoid, such as those clinically used for treating prostate cancer, in the composition. 
A person of ordinary skill in the art would have been motivated to further employ a glucocorticoid, such as those clinically used for treating prostate cancer, in the composition because glucocorticoids have been known for treatment of prostate cancer. It is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from they having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069. As to the particular amounts of each of the active compounds in the composition recited in claim 81, note, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In instant case, the ratio of estriol, testosterone and aromatase inhibitor in the combination is within the range of the ratio disclosed in Schaller. As to the amount of glucocorticoid, note, the amounts of dexamethasone 0.5 to 2mg daily would also be within the range as claimed. Furthermore, claim 81 read on  composition with no glucocorticoid.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627